i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-07-00819-CR

                                        Willie Damone FIELDS,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-9564
                            Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Catherine Stone, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 15, 2008

AFFIRMED

           Willie Fields pleaded nolo contendere to the offense of possession of cocaine, and was placed

on six years deferred adjudication probation for the offense. The State subsequently filed a motion

to revoke Fields’s probation and proceed to final adjudication, alleging Fields had violated the terms

of his probation by failing to perform his community service hours and abide by his 10:00 p.m. to

6:00 a.m. curfew. After a hearing on the State’s motion, the trial court adjudicated Fields guilty and

sentenced him to six years imprisonment and fined him $1,500. We affirm.
                                                                                       04-07-00819-CR

        Fields’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal is frivolous and without merit. Counsel provided Fields with a copy of the brief and informed

him of his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-

86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). Fields did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant appellate

counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.

No substitute counsel will be appointed. Should Fields wish to seek further review of this case by

the Texas Court of Criminal Appeals, Fields must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that was overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals. See TEX . R. APP . P. 68.3, 68.7. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 68.4.



                                                        Catherine Stone, Justice

Do Not Publish




                                                  -2-